       Case 6:20-cv-00532-ADA Document 54 Filed 02/24/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


Natera, Inc.,
                                          Civil Action No. 6:20-cv-00532-ADA
                   Plaintiff,
                                             JURY TRIAL DEMANDED
          v.

Progenity, Inc.,

                   Defendant.


                     JOINT CLAIM CONSTRUCTION STATEMENT
            Case 6:20-cv-00532-ADA Document 54 Filed 02/24/21 Page 2 of 5




          Pursuant to the Amended Joint Proposed Scheduling Order (Dkt. 48), Plaintiff Natera,

Inc. and Defendant Progenity, Inc. hereby submit this Joint Claim Construction Statement

regarding the six asserted patents in this case: U.S. Patent Nos. 9,228,234 (“the ’234 patent”) 1,

9,424,392 (“the ’392 patent”), 10,227,652 (“the ’652 patent”), 10,240,202 (“the ’202 patent”),

10,266,893 (“the ’893 patent”), and 10,522,242 (“the ’242 patent”).

I.        AGREED CLAIM CONSTRUCTIONS
            Claim Term                                 Agreed Construction
           “multiple loci”
                                                          “at least 70 loci”
        ’652 patent, Claim 1
        ’202 patent, Claim 1
      “chromosome segments”
                                    “a section of a chromosome that can range in size from one
                                    base pair to the entire chromosome”
        ’893 patent, Claim 1
     “a plurality of polymorphic
                 loci”              This term has its plain and ordinary meaning and need not be
                                    construed. 2
         ’242 patent, Claim 1


II.       DISPUTED CLAIM TERMS
          A. The ’392, ’652, and ’202 patents: “the amount(s) from step (a)” / “the measured
             amounts of genetic material”
    Claim Term and Number(s)             Natera’s Proposed              Progenity’s Proposed
                                           Construction                    Construction
      “the amount from step (a)”

     ’392 patent, Claims 1 and 11
      “the amounts from step (a)”
                                    This term has its plain and     “all of the amounts from step
                                    ordinary meaning and need       (a) as measured”
         ’652 patent, Claim 1
                                    not be construed.
      “the measured amounts of
           genetic material”

         ’202 patent, Claim 1


1
 The parties do not propose any terms for construction for the ’234 patent.
2
 The parties reached agreement on this construction following submission of the claim
construction briefs.


                                                  1
         Case 6:20-cv-00532-ADA Document 54 Filed 02/24/21 Page 3 of 5




       B. The ’893 patent: “the chromosome segments”
 Claim Term and Number(s)            Natera’s Proposed             Progenity’s Proposed
                                        Construction                    Construction
 “the chromosome segments”      This term has its plain and    “all of the chromosome
                                ordinary meaning and need      segments obtained from the
     ’893 patent, Claim 1       not be construed.              maternal blood sample”



       C. The ’242 patent: “the measured genetic data”
 Claim Term and Number(s)            Natera’s Proposed             Progenity’s Proposed
                                        Construction                    Construction
  “the measured genetic data”   This term has its plain and    “all of the genetic data as
                                ordinary meaning and need      measured”
     ’242 patent, Claim 1       not be construed.


Dated: February 24, 2021
                                                  /s/ Keeley I. Vega
                                                  Karen I. Boyd (pro hac vice)
                                                  California Bar No. 189808
                                                  Keeley I. Vega (pro hac vice)
                                                  California Bar No. 259928
                                                  Robert J. Kent
                                                  California Bar No. 250905
                                                  TURNER BOYD LLP
                                                  702 Marshall St., Suite 640
                                                  Redwood City, CA 94063
                                                  Telephone: (650) 521-5930
                                                  Facsimile: (650) 521-5938
                                                  boyd@turnerboyd.com
                                                  vega@turnerboyd.com
                                                  kent@turnerboyd.com

                                                  Stephen M. Hash
                                                  Texas Bar No. 24012800
                                                  BAKER BOTTS L.L.P.
                                                  98 San Jacinto Blvd, Suite 1500
                                                  Austin, TX 78701
                                                  Telephone: (512) 322-2587
                                                  Facsimile: (512) 322-3687
                                                  stephen.hash@bakerbotts.com

                                                  Elizabeth Durham Flannery
                                                  Texas Bar No. 24045815


                                              2
Case 6:20-cv-00532-ADA Document 54 Filed 02/24/21 Page 4 of 5




                                  BAKER BOTTS L.L.P.
                                  One Shell Plaza
                                  910 Louisiana Street
                                  Houston, TX 77002
                                  Telephone: (713) 229-1234
                                  Facsimile: (713) 229-1522
                                  liz.flannery@bakerbotts.com

                                  Attorneys for Plaintiff Natera, Inc.

                                  /s/ Nicole Stafford
                                  Nicole Stafford (nstafford@wsgr.com)
                                  TX State Bar No. 24002991
                                  WILSON SONSINI GOODRICH & ROSATI P.C.
                                  900 S. Capital of Texas Hwy
                                  Las Cimas IV, Fifth Floor
                                  Austin, TX 78746
                                  Telephone: (512) 338-5400
                                  Fax: (512) 338-5499

                                  Michael Sommer (msommer@wsgr.com)
                                  WILSON SONSINI GOODRICH & ROSATI P.C.
                                  1301 Avenue of the Americas, 40th Floor
                                  New York, NY 10019
                                  Telephone: (212) 999-5800
                                  Fax: (212) 999-5899

                                  Tung-On Kong (tkong@wsgr.com)
                                  Wendy L. Devine (wdevine@wsgr.com)
                                  Kristina Hanson (thanson@wsgr.com)
                                  WILSON SONSINI GOODRICH & ROSATI P.C.
                                  One Market Street
                                  Spear Tower, Suite 3300
                                  San Francisco, CA 94105
                                  Telephone: (415) 947-2000
                                  Fax: (415) 947-2099

                                  Natalie Morgan (nmorgan@wsgr.com)
                                  Sarah A. Siedlak (ssiedlak@wsgr.com)
                                  WILSON SONSINI GOODRICH & ROSATI P.C.
                                  12235 El Camino Real
                                  San Diego, CA 92130
                                  Telephone: (858) 350-2300
                                  Fax: (858) 350-2399

                                  Attorneys for Defendant Progenity, Inc.


                              3
         Case 6:20-cv-00532-ADA Document 54 Filed 02/24/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 24th day of February 2021 with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(b)(1). Any other counsel of record will be served

by electronic mail, facsimile transmission and/or first-class mail on this same date.


                                                             /s/ Keeley I. Vega
                                                             Keeley I. Vega




                                                 4
